Citation Nr: 0621976	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-23 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.  

2.  Entitlement to service connection for a claimed eye 
disorder, to include refractive error and cataracts.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.  His service records confirm 275 hours of 
combat time.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the Newark RO.  

The Board remanded this case back to the RO for additional 
development in March 2005.  



FINDINGS OF FACT

1.  The currently demonstrated multilevel degenerative disc 
disease of the lumbosacral spine is shown as likely as to be 
due to the reported combat injuries sustained during his 
active service in World War II.  

2.  The veteran is not shown to have manifested an acquired 
eye disorder during service or for many years thereafter.  

3.  Neither the developmental refractive error nor the 
currently demonstrated acquired condition of 
pseudoexfoliation of the right eye, posterior subcapsular 
cataract of the left eye, choroidal nevus of the right eye 
and history of intermittent diplopia is shown to be due to 
any event or incident of the veteran's period of active 
service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by multilevel degenerative disc disease 
of the lumbosacral spine is due to an injury that was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).  

2.  The veteran is not shown to have an acquired eye 
disability, to include cataracts, due to disease or injury 
that was incurred in or aggravated by service; refractive 
error is not disease or injury for VA compensation purpose.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorders.  

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a May 2002 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case, involving only service connection claims.  With 
service connection cases, no disability rating or effective 
date is assigned when service connection is denied.  

Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.  

Here, the noted VCAA letter was issued prior to the appealed 
November 2002 rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claim and 
assist him in developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

As the veteran's service records confirm 275 hours of combat 
time, the Board would point out that 38 U.S.C.A. § 1154(b) 
provides that, in the case of a veteran who engaged in combat 
with the enemy during a period of war, lay evidence of in-
service incurrence or aggravation of a disease or injury 
shall be accepted if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
lack of official record of such incurrence or aggravation 
during service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); see also Collette v. Brown, 82 F.3d 389, 392-94 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304(d) (1998).  

However, 38 U.S.C.A. § 1154(b) does not address the questions 
of the existence of a present disability or of a nexus 
between such disability and service.  See also Caluza v. 
Brown, 7 Vet. App. at 507.  


III.  Low back disorder

The Board has reviewed the veteran's service medical records 
and observes that he was not specifically treated for low 
back symptoms during service.  

The veteran in this case asserts that that he was injured 
while on a plane during multiple bombing episodes, and, under 
38 U.S.C.A. § 1154(b), these reports of combat-related 
injuries are to be accepted as competent because they are 
consistent with the circumstances, conditions, and hardships 
of such service.  

Subsequent to service, the earliest medical evidence 
containing findings pertinent to the veteran's current claim 
is an April 2000 VA treatment record containing an assessment 
of chronic back pain, reportedly since 1946.  

The veteran underwent a VA spine examination in May 2005, 
conducted by an examiner who reviewed the claims file.  This 
examination report contains a diagnosis of multilevel 
degenerative disc disease without significant interval, based 
on x-ray studies of the lumbosacral spine.  

In an October 2005 addendum, the examiner noted that etiology 
of the veteran's back pain secondary to osteoarthritis was 
"difficult to determine" and could be age-related.  

Nevertheless, given the veteran's history of trauma to the 
spine, the examiner found that the current disorder was "at 
least as likely as not secondary to the trauma sustained 
during service."  

The Board has reviewed the competent medical evidence of 
record cited above and observes that the only medical 
evidence of record directly addressing the veteran's 
contentions is the October 2005 addendum.  

As indicated, the October 2005 VA addendum indicates that it 
is at least as likely as not that the veteran's current low 
back disorder is of in-service onset.  There is no medical 
evidence contradicting this addendum.  

Correspondingly, after resolving all doubt in the veteran's 
favor under 38 U.S.C.A. § 5107(b), service connection for a 
low back disorder, diagnosed as multilevel degenerative disc 
disease of the lumbosacral spine is warranted.  

Accordingly, by action, the veteran's claim is granted in 
full.  




IV.  Eye disorder

The Board has reviewed the veteran's service medical records 
and observes that he was not treated for any specific eye 
disorders during service.  His October 1945 separation 
examination revealed bilateral vision of 20/20.  

Subsequent to service, the earliest medical evidence 
containing findings pertinent to the veteran's current claim 
is a May 2000 VA treatment record, which contains assessments 
of pseudoexfoliation syndrome of the right eye, a central 
posterior subcapsular cataract of the left eye, refractive 
error, and posterior vitreous detachment of the left eye.  

A May 2001 VA treatment record indicates that he had a left 
eye cataract "not yet 'ripe' for surgery."  

The August 2002 VA eye examination revealed advancing 
cataracts, especially a posterior subcapsular cataract in the 
left eye; pseudoexfoliation in the right eye; and refractive 
error.  

Subsequently, the veteran underwent a VA eye examination in 
May 2005.  During this examination, he reported that he had 
to started wearing glasses after serving as a radar 
bombardier in service.  

Based on the examination findings and the claims file review, 
the examiner rendered diagnoses of pseudoexfoliation of the 
right eye, a posterior subcapsular cataract of the left eye, 
choroidal nevus of the right eye, and a history of 
intermittent diplopia which was not elicited on examination 
"possibly related to cataract."  

Following a claims file review, the examiner noted in a 
September 2005 addendum that an in-service February 1943 
examination revealed 20/20 vision of both eyes and cited a 
May 2000 record as indicating the diagnosis of 
pseudoexfoliation of the right eye and posterior subcapsular 
cataract to the left eye.  

Consequently, the VA examiner opined that it "[was] unlikely 
that any of the veteran's ocular conditions are related to 
his service in the military."  

The Board has reviewed the competent medical evidence of 
record cited above and finds that this evidence shows that 
the veteran was not noted to have any visual disorders in 
service or for over 50 years following service.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint after service can 
be considered along with other factors in the analysis of a 
service connection claim).  

Moreover, the only medical opinion of record addressing the 
question of etiology is the September 2005 VA opinion, in 
which the examiner found that it was "unlikely" that any 
current disorders of the eye were related to service.  

Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claim.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
August 2003 Substantive Appeal.  He suggested that his eyes 
"started to deteriorate as a result of constant bombing 
missions."  

As noted above, however, 38 U.S.C.A. § 1154(b) does not 
address the questions of the existence of a present 
disability or of a nexus between such disability and service.  
See Caluza v. Brown, 7 Vet. App. at 507.  Accordingly, even 
accepting the veteran's complaints of eye injuries in 
service, the claims file is devoid of post-service evidence 
relating a current disorder to service.

The veteran, moreover, has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for an disorder, to 
include refractive error and cataracts, and this claim must 
be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).



ORDER

Service connection for a claimed low back disorder is 
granted.

Service connection for a claimed eye disorder, to include 
refractive error and cataracts, is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


